Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a conductor wound around a stator core” and “the end of the conductor directly connected to the circuit board”, as claimed in claims 1 and 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the recitation of “the winding comprising: a conductor wound around a stator core to form a stator” contains new subject matters; and, 
In claim 8, the recitation of “a conductor wound around a stator core” contains new subject matters.

Importantly, per 35 U.S.C. 112(a), first paragraph, the application must comply with the written description requirement that the claims must contain subject matters that were described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In other words, the claimed subject matters must be clearly described and/or illustrated in details in the originally filed application’s spec and/or drawings.  
In this instant case, neither the spec nor the drawings describe and/or illustrate a stator having a stator core and a conductor wound around the stator core, as claimed.  
In fact, Fig. 1 merely shows a symbolic lines “5” as “stator” and “6” as “winding”, none of the drawing shows “a conductor wound around a stator core to form a stator”, as in claim 1, or “a conductor wound around a stator core”, as in claim 8. 
In claim 1, the recitation of “an end of the conductor” contains new subject matters; and,
In claim 8, the recitation of “an end of the conductor”, and “the end piece of the conductor” contains new subject matters.
These are new subject matters for the same reason as explained above, i.e. the spec and/or the drawings do/does not provide detailed description/illustration.  
a constituent part of a phase terminal connection” is understood as the coil end piece is a part/component that serves as part of the so-called “a phase terminal connection” that belongs to the end winding.  
The spec further discloses “The stator 5 comprises a stator winding 6 and phase terminal connections having coil end pieces 7” (see [0025] of the instant application’s publication).  This is different from the disclosure in paragraph [0018].  In paragraph [0025], the phrase “The stator 5 comprises a stator winding 6 and phase terminal connections having coil end pieces 7” seems to describe that the stator having two distinguished components: 
(a) the stator winding 6, 
(b)  the phase terminal connections having coil end pieces 7 (i.e. the phase terminal connections that have coil end pieces 7, not the stator winding 6 having the coil end piece 7).
Nowhere in the spec and/or the drawings describe/illustrate the coil end piece is “an end of the conductor”, and “the end piece of the conductor”, as claimed in claims 1 and 8.  Let alone how the end of the conductor connected to the circuit board, as claimed in claims 1 and 8.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while the description of the spec enabling for the disclosed electric machine comprises an inverter with a circuit board, a stator and its winding, wherein the connection between the stator winding and the circuit board, the spec does not reasonably provide enablement for the claimed winding comprising: “a stator core” and “to form a stator”, as in the winding comprising: a conductor wound around a stator core to form a stator”.  
The currently amended claim 1 directly claims “A winding”, not claiming “an electric machine” or “a stator assembly”; thus, the phrase “for an electric machine and a circuit board for an inverter” is a preamble recitation. When reading the preamble in the context of the entire claim, the preamble recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
As in claim 1, the recitation of “the winding comprising: a conductor wound around a stator core to form a stator” has enablement issue because the winding is a component of the whole stator assembly that has the stator core and the winding.  Therefore, the stator, as a whole assembly, enables to comprise/include the stator winding, the stator core; or in other words, these two components: the stator core and the stator winding form the stator assembly. However, the stator winding cannot have the stator core as part of the winding and the winding cannot form the stator.  Simply, the winding itself is a component of the stator; thus, the winding will not enable to comprise a stator core, let alone to form a stator.  
For the same reason, the winding would not be enabling to comprise the claimed circuit board that is part of an inverter of the electric machine.  In other words, the electric machine comprises the circuit board of the inverter, not the winding, as claimed.
not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to enable the invention commensurate in scope with the claims 1-7.
Claims 2-7 included in the rejection because of their dependencies from the rejected base claim.
For the purpose of compact prosecution, the claimed invention in claim 1, line 1, is understood as “a stator assembly comprising a winding and a circuit board”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al (US 20030173839, herein ‘Torii’) in view of either Tominaga et al (JP 2009248864, previously cited and provided copy, herein ‘Tominaga’) (or Ganter et al (US 20040145261, herein ‘Ganter’)) and Yoneda et al (US 20050236921, herein ‘Yoneda’).
RE claims 1 and 8, Torii discloses an electric machine (figs. 2, 5), with a stator, comprising: an inverter [203/210] having a power output stage (see [0041]-[0043]); and a stator 
a connection comprising connection between a winding for an electric machine and a circuit board for an inverter, the connection comprising: a coil end piece [50 fig. 2; 331 fig. 5] of the stator winding extending in a first direction from a first axial end of the stator (see figs. 2 and 5), and the coil end piece is directly to the circuit board (see fig. 2). 
RE claim 2/1, wherein the circuit board forms a connecting section to which the coil end piece is connected (see included herein fig. 2 with annotation); the connecting section elastic in the first direction.
RE claim 3/2, wherein the connection further comprises a sensor [40 fig. 2; 212 fig. 5] for measuring current, the sensor soldered onto the connecting section.
RE claim 7/4, wherein the sensor [40] projects beyond the connecting section (see fig. 2) 
Torii substantially discloses the claimed invention, except for the following: 
(A)  the coil end piece is welded or connected in a form-fitting manner to the circuit board, as in claims 1 and 8; and the current sensor projects is welded to the coil end piece, as in claim 7;
(B) the winding comprises a conductor wound around a stator core (or as understood, the stator comprises a stator core with the winding’s conductor wound around the stator core).
RE the limitations listed in item (A), Tominaga (para 17-18, 25-33, figs. 1-4) or Ganter (para [0034], [0042] and figs. 1-2, 4), each teaches a connection, wherein the coil end piece is connected in a form-fitting manner to the circuit board.  Also, those skilled in the art would understand that electrical/electronic elements are connected to one another and/or connected to a circuit via welding is so very well-known in the art.  Hence, it would have been obvious to one 
RE the limitations listed in item (B), Yoneda teaches an electric machine with a stator, wherein the stator comprises a stator core [1] comprises stator tooth [11] and stator winding/coil [2], wherein the stator winding comprises conductor (i.e. a flat type copper wire wound around the stator core’s tooth [11], see figs. 1A-1C and [0048]), wherein the conductor having lead wire portion [23, 24], which is also known as end-lead, conductor-end, wire-end, wherein the conductor’s end [23, 24] can be connected to a circuit board for power supply to the stator winding.  Furthermore, a stator having stator core a stator core with the winding’s conductor wound around the stator core, and the winding’s conductor having end-portion for electrically connecting to circuit board for power supply and/or control circuit is well known in the art (see cited refs for evidence support this statement).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art electric machine with the stator by providing the stator with a stator core with the winding’s conductor wound around the stator core.  Doing so would provide the stator winding’s conductor with mechanically and magnetically support.  Also, again, a stator having stator core a stator core with the winding’s conductor wound around the stator core, and the winding’s conductor having 
RE claim 4/3, Torii discloses the current sensor [40 fig. 2; 212 fig. 5] comprises a metallic element [41, 321] that acts as a shunt; however, Torii does not explicitly state that in the description.  Nonetheless, current sensor comprises a shunt or a metallic element (e.g. copper strip) is well known in the art (for evidence support this statement, see the cited prior art refs).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art connection’s current sensor by providing a shunt or a copper strip to the current sensor because current sensor comprising a shunt or a metallic element (i.e. copper strip) is well-known in the art.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Torii and Tominaga (or Torii and Ganter) and Yoneda, as applied in the base claims, further in view of Katayama et al (US 20070246636, herein ‘Katayama’).
Katayama teaches a connection between a winding of an electric machine and a circuit board [614], wherein the connection comprises both current sensor [538] and a temperature sensor [534] for controlling/suppressing the control current of the inverter according to temperature rise to prevent damage to the power module.  Hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art connection by providing a temperature sensor for detecting predetermined temperature to suppress the control current of the inverter according to temperature rise to prevent damage to the power module.  As for the temperature sensor is a NTC temperature sensor or a SMD temperature sensor, it would have been obvious to one skilled in the art before the effective filing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834